Citation Nr: 1425055	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.

The Veteran testified before the undersigned at a May 2012 Travel Board hearing before the Board held at the Detroit, Michigan, RO. The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1. A March 2007 Board decision denied the Veteran's claim for entitlement to service connection for PTSD. The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2. Evidence associated with the claims file after the denial in March 2007 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for an acquired psychiatric disorder, to include PTSD.



CONCLUSIONS OF LAW

1. The March 2007 Board decision which denied service connection for an acquired psychiatric disorder, to include PTSD is final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1104, 20.1105 (2013).

2. New and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD has been granted, as discussed below. Therefore, the Board finds that any error related to the VCAA on this claim is moot. See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

New and Material

Generally, an unappealed Board denial is final under 38 U.S.C.A. §§ 7103, 7104 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence. 38 U.S.C.A. § 5108 (West 2002). If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. Id. See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for PTSD was denied by the Board in a March 2007 decision. The basis for the denial was that none of the Veteran's stressors could be verified. The Veteran did not appeal this decision; therefore, it became final. 38 U.S.C.A. §§ 7103, 7104 (West 2010); 38 C.F.R. §§ 20.1104, 20.1105 (2013). The Veteran filed a claim to reopen in February 2009. The evidence added to the record since the March 2007 Board decision included a copy of the transcript from the December 1974 court martial in which the Veteran testified, the March 1989 transcript from a workman's compensation trial, the November 1989 transcript from a workman's compensation trail, and various statements from the Veteran and his representative. The Board finds that this evidence is both new and material. Therefore, the claim is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to that extent, granted.


REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD that is related to an incident in service. The Veteran was afforded a VA examination in April 2010. The history provided by the Veteran with regard to his stressor does not appear to be an accurate rendering of the events in question. A new examination is required. 

Specifically the Veteran contends that his PTSD is related to testimony he provided at a court martial in August 1974. The Veteran was called to testify to the fact that the defendant had stated that he intended to assault the victim prior to the actual assault. The transcript from the court martial indicated that the Veteran was only called to testify with regard to the prior statement and was not a direct witness to the assault. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a VA psychiatrist or psychologist. The purpose of the examination is to determine the etiology of any acquired psychiatric disorder, to include PTSD; in particular, whether the Veteran has an acquired psychiatric disorder, to include PTSD that is due in whole or in part to active service, specifically to the incident involving testimony provided at an August 1974 court martial proceeding.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to previous psychiatric evaluations which provided multiple diagnoses on Axis I, including hypochondriasis, anxiety disorder, somatoform disorder, PTSD, schizophrenia with paranoia, and dysthymic disorder. 

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran, to include the facts surrounding the incident for which he testified at a court martial proceeding in August 1974. In particular, the Veteran's contentions that his PTSD is a result of the feelings of helplessness and horror associated with his testimony at a court martial regarding a statement made by the defendant, to the Veteran, that he intended to assault another soldier and the subsequent occurrence of that assault which the Veteran did not witness. 

The examiner is advised that the facts, according to the transcript from the August 1974 court martial proceeding indicated that the Veteran was not a direct witness to the assault, but rather his testimony was required because he heard the defendant state his intent to harm the victim prior to the assault. The facts also note that the victim did not die as the defendant was on trial for attempted murder.

The Veteran has previously stated in various statements that he witnessed the assault as well as the aftermath. The description of the victim and the defendant has varied, as has the issue of whether the victim survived the assault.

If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to the whether any acquired psychiatric disorder, to include PTSD, is due in whole or in part to his active service; or other factors including but not limited to the incident involving testimony provided at an August 1974 court martial proceeding. 

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


